Citation Nr: 0526772	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-25 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for anemia, claimed as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 




INTRODUCTION

The veteran served on active duty from June 1946 to December 
1952 and from December 1952 to April 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2004).

The veteran's May 2003 claim of entitlement to service 
connection for a disability of the legs, claimed as secondary 
to the veteran's service-connected lumbar spine disability, 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran currently has anemia.

4.  There is no medical evidence relating the veteran's 
anemia to any event or injury in service or any applicable 
presumptive period thereafter.


CONCLUSION OF LAW

Anemia was not incurred in service or within any relevant 
presumptive period thereafter.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim was received on March 25, 2002.  In an 
April 2002 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Thereafter, in a rating decision 
dated in September 2002, the veteran's claim was denied.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on April 16, 
2002, complied with these requirements.  Additional letters 
from the RO, dated on June 19, 2003, and December 11, 2004, 
also complied with these requirements.  

Additionally, the Board notes that the April 2002 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the April 2002 letter requested a 
response within 30 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, service personnel records, VA medical 
records, post-service medical records from military 
hospitals, and records of private medical treatment have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).  In this case, VA obtained no medical 
opinion in connection with the veteran's claim.  However, a 
medical opinion is not needed because, as discussed further 
below, although the veteran has received extensive treatment 
and evaluation for his anemia, there is no competent evidence 
indicating that the veteran's anemia is related to his 
military service or any relevant presumptive period 
thereafter.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service personnel and medical records, records of VA 
treatment and examination of the veteran from August 1967 to 
October 2004, contentions by the veteran and his 
representative, records from military hospitals for treatment 
of the veteran dated from April 1967 to October 1986, and 
private medical records from multiple physicians dated from 
March 1968 to August 1997.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence obtained or submitted in this case.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's discussion below will focus on what the evidence 
shows or fails to show with regard to the veteran's claim.

The veteran has alleged that he was exposed to ionizing 
radiation in service and that his anemia has resulted from 
that exposure.  Service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by several different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service 
connected, specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.309(d) (2004).  (In this case, anemia is not listed as a 
presumptive disease under that statute or regulation).

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1) 
(2004).  Anemia is not listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311(b)(2); however, if a claim is based 
on a disease other than one of those listed in paragraph 
(b)(2), VA shall nevertheless consider the claim under 38 
C.F.R. § 3.311, provided that the appellant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4) (2004).

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) and is not 
established as a radiogenic disease under 38 C.F.R. § 3.311, 
service connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In accordance with the presumptive service connection 
provisions, anemia may be presumed to have been incurred 
during active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

The veteran has been diagnosed with anemia, most recently in 
July 2004 when he was diagnosed with pernicious anemia and 
iron deficiency anemia.  Thus, the veteran has meets the 
initial criterion of having a current disability.

The veteran's service medical records show that, in September 
1966, medical observation of the veteran for anemia was 
requested because mild anemia had been indicated by four 
hematology tests.  The veteran was placed on a meat-free diet 
and additional testing was ordered.  In October 1966 there 
was no evidence or history of blood loss.  Hemoglobin and 
hematocrit were within normal limits upon repeat testing.  As 
a result of the medical observation, anemia was found to not 
be present.  A mild, non-symptomatic iron deficiency was 
noted.  It was manifested by low serum iron.  There was no 
disability.

At the veteran's March 1967 medical board examination, it was 
noted that anemia had not been found in October 1966.  The 
veteran's current hematology tests were normal.

In addition to this history of inservice treatment, the 
veteran has alleged that he was exposed to ionizing radiation 
in service and that his anemia has resulted from that 
exposure.  Although the evidence has not been fully developed 
in this regard, the available evidence generally supports the 
veteran's allegations regarding his exposure to ionizing 
radiation.

The veteran was not actually diagnosed with anemia until 
March 1987, nearly twenty years after his separation from 
service.  At that time, the veteran underwent extensive 
evaluation for his anemia, primarily to rule out sources of 
gastrointestinal bleeding as a cause of his anemia.  In a 
December 1990 progress report, Ming-Chen Chang, M.D., an 
oncologist/hematologist who had been following the veteran 
since May 1987, wrote that the veteran had been receiving 
vitamin B12 injections.  Dr. Chang diagnosed resolved iron 
deficiency anemia.  Dr. Chang noted that the etiology of the 
veteran's iron deficiency anemia was probably non-steroidal 
anti-inflammatory drug-induced gastritis.  Repeated 
gastrointestinal workups had been negative.  Dr. Chang also 
diagnosed B12 deficiency anemia and noted that the veteran 
would require B12 injections indefinitely for the rest of his 
life.

There is no medical evidence relating veteran's current 
anemia to any event or injury in service including the 
veteran's exposure to ionizing radiation.  During the course 
of investigating the possible causes of the veteran's anemia, 
multiple physicians noted the veteran's history of radiation 
exposure, but none of the physicians or other medical 
professional ever related the veteran's anemia to his 
exposure to radiation.  The preponderance of the evidence 
shows that the veteran's anemia was not incurred during the 
veteran's service or within any relevant presumptive period 
thereafter.  Further, there is no competent scientific or 
medical evidence that the veteran's anemia is a radiogenic 
disease; therefore, no further development is required under 
38 C.F.R. § 3.311.

Although the veteran believes that his anemia is related to 
his military service-to either his treatment in 1966 or to 
his exposure to ionizing radiation-his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his low back disability is related to his military 
service or any applicable presumptive period thereafter. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Likewise, the veteran's 
assertion that he was diagnosed with his current anemia in 
service is not competent medical evidence.  Indeed, as 
discussed above, the competent medical evidence of record-
the veteran's service medical records-specifically shows 
that the veteran was not diagnosed with anemia in service.  
Finally, the Board acknowledges that the veteran bases his 
belief on the relationship between his anemia and his 
radiation exposure on a television broadcast of 
"conclusive" medical evidence relating anemia to radiation 
exposure.  The transcript of that television broadcast is not 
of record; however, even if the television broadcast were of 
record, that evidence would likely be overly general and 
inclusive and any such link would be speculative.  Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  "Acceptance of this 
evidence as sufficient to establish the plausibility of 
causality would be predicated on simply the instinctive 
inference of a lay person."  Id.

Because there is no competent evidence relating the veteran's 
current anemia to his military service or any applicable 
presumptive period thereafter, the veteran's claim for 
service connection must fail.  Accordingly, because the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for anemia, the claim 
must be denied.


ORDER

Entitlement to service connection for anemia is denied.


	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


